Citation Nr: 1426028	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-07 756	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to total disability individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1980 and October 1980 to October 1984.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut, and Baltimore, Maryland, respectively.  The March 2011 rating decision granted the entitlement to service connection for PTSD, depression, and anxiety disorder, and assigned a 50 percent disability rating, effective February 23, 2007.  The November 2011 rating decision denied the claim for TDIU. 

Jurisdiction of the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

Although the Veteran did not file a notice of disagreement to the March 2011 rating decision, her April 2011 application for TDIU constituted new and material evidence with regards to the severity of her psychiatric disability.  As such, the March 2011 rating decision never became final and the entire appeal period from February 23, 2007 remains on appeal.  38  C.F.R. 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).   

In March 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was last afforded a VA examination in July 2011.  At the March 2014 hearing, the Veteran and her spouse indicated that her service connected psychiatric disability had worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran stated at the March 2014 hearing that she was receiving mental health treatment from a private psychiatrist.  She also reported that she had last received VA treatment about a year earlier.  Records reflecting such treatment have not been associated with the claims file. 

The issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded.  Thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of mental health treatment from her private psychiatrist.

If the Veteran fails to provide necessary releases, tell her she can obtain and submit the records herself.
	
If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Obtain all records of the Veteran's VA mental health treatment since 2011.

3.  After the above is complete, afford the Veteran a VA examination to determine the current severity of her service connected psychiatric disability.  The claims file must be provided reviewed by the examiner.  

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (the psychiatric disability and a laparotomy scar) preclude gainful employment for which she would otherwise be qualified.  

The examiner should provide reasons for all opinions. 

4.  If there is any period when the Veteran during the appeal when the Veteran did not meet the percentage requirements for TDIU, and was unemployed, refer the claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any claim on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

